The petition by the husband is for a decree of divorce upon the ground of desertion. There is no prayer for relief by the wife and no counter-claim. The defense is denial of willful and obstinate desertion and adultery by the husband.
We agree with the learned vice-chancellor who heard the cause that the proofs are insufficient to show adulterous conduct upon the part of the husband and are likewise insufficient to sustain the burden of proof upon the part of the husband to show that the wife willfully and obstinately deserted him.
The decree below dismissing the petition is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 14.
For reversal — None. *Page 596